          Case 1:18-cv-01701-ELH Document 21-1 Filed 08/29/19 Page 1 of 4




                      ROBERT W. CARTER, MS, CPA/CFF, CVA, CFE, CEPA

                                   Hertzbach & Company, P.A.
                                  800 Red Brook Blvd., Suite 300
                                  Owings Mills, Maryland 21117
                                 (410) 363‐3200 / (800) 899‐3633
                                     rcarter@hertzbach.com


                                  AREAS OF CONCENTRATION

           • Individual Damages         • Business Valuations       • Forensic Accounting
           • Business Lost Profits      • Mergers & Acquisitions    • Stockholder Disputes
           • Marital Dissolutions       • Litigation Consulting     • Construction Claims
           • Exit/Succession Planning   • Value Growth Advisory     • Fraud Investigations

One of the region’s largest CPA and business consulting firms, Hertzbach & Company, P.A. provides
comprehensive business services to clients in construction, manufacturing, real estate, distribution,
retail, computer services and other industries throughout Maryland, Pennsylvania, Delaware, Virginia
and the District of Columbia. Areas of responsibility include:

      Business valuation consulting for a diverse clientele in numerous industries for estate and gift
       tax, ESOP’s, divorce, stockholder actions, mergers & acquisitions, buy‐sell agreements, and
       other purposes. Work includes planning, client interviews, industry and economic research,
       financial analysis, determination of value, report writing and review.

      Litigation consulting and expert witness services in arbitration, mediation, collaborative and
       litigation contexts. Work includes writing expert witness reports, supporting counsel in the
       development of interrogatories and document requests, reviewing opposing expert reports,
       assisting with cross examination of opposing experts and providing expert testimony.

      Forensic accounting/fraud investigation services for marital dissolution and asset dissipation
       matters, employee embezzlements and other white‐collar crimes, litigation support, and the
       development of fraud prevention and internal control procedures. Work includes planning the
       investigation, interviewing and information gathering, analyzing relevant information, and
       preparing a report of findings.
         Case 1:18-cv-01701-ELH Document 21-1 Filed 08/29/19 Page 2 of 4


      Exit planning/value growth advisory services for business owners transitioning from the role
       of owner into the next stage of their lives. These services focus on maximizing business value as
       well as preparing the owner both personally and financially to successfully transfer their
       business. Work includes preparing business valuations, performing business assessments,
       developing de‐risking and value creation action plans, developing solutions for personal and
       financial needs, and exit options analysis.

                                     PROFESSIONAL EXPERIENCE

2007 ‐ Present        Partner, Business Valuation and Litigation Consulting Group
                      Intern‐Senior Manager (2007‐2018)
                      Hertzbach & Company, P.A. (Member BDO Alliance USA)

2015 ‐ Present        Adjunct Instructor, Graduate Forensic Accounting Program
                      Stevenson University (formerly Villa Julie College)

2018 ‐ Present        Adjunct Professor, Forensic Accounting Program
                      University of Baltimore Merrick School of Business

                                     CERTIFICATIONS/TRAINING

2008                  Certified Valuation Analyst
                      National Association of Certified Valuators and Analysts

2012                  Certified Public Accountant
                      State of Maryland

2013                  Certified Fraud Examiner
                      Association of Certified Fraud Examiners

2016                  Certified Exit Planning Advisor
                      Exit Planning Institute

2016                  Collaborative Training
                      Maryland Collaborative Practice Council

2018                  Certified in Financial Forensics
                      American of Institute of Certified Public Accountants

                                        FORMAL EDUCATION

2008                  Bachelor of Science, Business Administration
                      Stevenson University (formerly Villa Julie College)

2015                  Master of Science, Accounting and Business Advisory Services
                      University of Baltimore Merrick School of Business
       Case 1:18-cv-01701-ELH Document 21-1 Filed 08/29/19 Page 3 of 4


                                 PROFESSIONAL AFFILIATIONS

                            Member, The ESOP Association
                   Member, National Center for Employee Ownership
                    Member, Howard County Estate Planning Council
           Member, Emerging Professionals Committee, Exit Planning Exchange
                  Member, Maryland Chapter of Exit Planning Exchange
            Member, National Association of Certified Valuators and Analysts
   Member, Maryland/DC Chapter of National Association of Certified Valuators and Analysts
              Member, American of Institute of Certified Public Accountants
              Member, Maryland Association of Certified Public Accountants
                    Member, Association of Certified Fraud Examiners

                               COMMITTEES & ASSOCIATIONS

                            Presenter, Maryland Construction Network
                           Presenter, M&T Bank and First National Bank
                            Presenter, Maryland Association for Justice
                        Presenter, Howard County Chamber of Commerce
                Guest Lecturer, University of Baltimore Merrick School of Business
                      Guest Lecturer, University of Baltimore School of Law
                               Instructor, National Business Institute
                Presenter, National Association of Certified Valuators and Analysts
                             Contributing Writer, CPA Practice Advisor
                               Contributing Writer, The Daily Record
             Contributing Writer, University of Baltimore School of Law, Law Review
                        Contributing Writer, Maryland Family Law Update
                         Contributing Writer, National Business Institute
      Chairman, Forensic and Valuation Services Committee, Maryland Association of CPAs
 Vice Chair, Valuation Standards Board, National Association of Certified Valuators and Analysts
Past President, Maryland/DC Chapter of National Association of Certified Valuators and Analysts
                    Board Member, Stevenson University Alumni Association
                  Member, Accounting Advisory Board, University of Baltimore
               Member, Advisory Council, Association of Certified Fraud Examiners
        Former Member, Finance Committee, State of Maryland Chamber of Commerce

                                   AWARDS AND HONORS

         2019 “Five Star Professional” by Five Star Professional and Baltimore Magazine
  2018 “FVS Standing Ovation Award” by the American Institute of Certified Public Accountants
2017/2018 “State Chapter Presidents’ Leadership Award” by the National Association of Certified
                                      Valuators and Analysts
                    2016 Awarded “40 Under Forty” by CPA Practice Advisor
 2016 Awarded “40 Under Forty” by the National Association of Certified Valuators and Analysts
 2015 Awarded Maryland’s “Top 10 Public Accounting Professional Rising Stars” by the National
                          Academy of Public Accounting Professionals
  2015 Awarded “Maryland’s Finest” designation by the Cystic Fibrosis Foundation of Maryland
     2014 CFA Institute Baltimore/Washington Regional Equity Research Challenge Winner
          Case 1:18-cv-01701-ELH Document 21-1 Filed 08/29/19 Page 4 of 4


                                            COURSES TAUGHT

                   Business Interruption Opportunities, 2.0 hour seminar, January 18, 2019
 Common Business Interruption Coverage Terms & Contract Language, 2.0 hour seminar, January 15, 2019
   Collaborative Divorce: How is it Different & Why Should I Care?, 2.0 hour seminar, October 26, 2018
         First National Bank, Business Succession Planning, 1.0 hour seminar, September 26, 2018
 Maryland Construction Network, Transitioning Your Construction Business: What Owners Need to Know,
                                     1.0 hour seminar, September 20, 2018
 Maryland Association for Justice Family Law Panel: How Financial Experts Can Help You Help Your Divorce
                                 Clients, 1.0 hour seminar, November 17, 2017
                   Business Valuations – The Basics, 2.0 hour seminar, November 16, 2017
  UB Law Financial Foundations for Family Lawyers Course Guest Lecturer: Business Valuation Issues, 3.0
                                       hour seminar, November 15, 2017
UB Law Litigation Process Course, Guest Lecturer: Mock Deposition and How to Utilize Financial Experts, 3.0
                                        hour seminar, November 8, 2017
 Valuation Topics Attorneys Need to Know to Effectively Serve Their Clients, 2.0 hour seminar, October 5,
                                                       2017
  Small Business Seminar ‐ Passing the Baton: Preparing for the Next Phase of Life and Business, 2.0 hour
                                              seminar, May 10, 2017
          An Attorney’s Guide to Reading Tax Returns and Financial Statements, 2.0 hour seminar,
                                                   May 9, 2017
          Advanced Family Law: Navigating Complex Asset Cases, 1.0 hour seminar, April 27, 2017
Potential Changes to IRS Valuations: Proposed IRC 2704 Regulations, 1.0 hour seminar, December 16, 2016
          An Attorney’s Guide to Reading Tax Returns and Financial Statements, 1.0 hour seminar,
                                                November 15, 2016
  Use of LLCs in Asset Protection and Estate Planning: Transferring LLC Interests During Life and at Estate
                             Administration, 0.5 hour seminar, November 4, 2016
Use of LLCs in Asset Protection and Estate Planning: Potential Changes in Estate Planning for IRC §2704, 0.5
                                        hour seminar, November 4, 2016
    Use of LLCs in Asset Protection and Estate Planning: Initial Client Considerations, 0.5 hour seminar,
                                                November 4, 2016
        Stevenson University Panel Series: Forensic Career Fair, 1.5 hour seminar, October 25, 2016
               Introduction to Internal Fraud Concepts, 1.0 hour seminar, September 22, 2016
         The New Challenges in Trust and Estate Valuation, 1.5 hour seminar, September 20, 2016
                     Hot Topics in ESOP Valuations, 1.0 hour seminar, December 29, 2015
            Occupational Fraud Detection and Responses, 1.0 hour seminar, December 22, 2014
                               Case Law Update, 1.5 hour seminar, July 18, 2014
  Helping Your Client Buy or Sell a Small‐to‐Medium Sized Business: Business Valuation Methods, 1.0 hour
                                              seminar, June 20, 2014
Helping Your Client Buy or Sell a Small‐to‐Medium Sized Business: Tax Saving Strategies During Acquisitions,
                                        1.0 hour seminar, June 20, 2014
                     Estimating the Cost of Capital, 1.0 hour seminar, December 13, 2013
                  Introduction to Business Valuation, 1.0 hour seminar, November 15, 2011
          Business Valuation, Forensics, and Litigation Support, 1.0 hour seminar, August 31, 2011
                       Use of the Market Approach, 2.0 hour seminar, January 30, 2010
           Uses and Applicability of the Black‐Scholes Formula, 1.0 hour seminar, August 3, 2009
                     Discount for Lack of Marketability, 1.0 hour seminar, August 3, 2009
